Hooh, J.
(dissenting): Being unable to concur in the majority opinion, my reasons for dissent will be briefly stated. In the opinion it is said: “as the petition now is, we think it only alleged a claim for damages for a bad result.” I cannot so read the petition. The plaintiff alleged that the giving of X-ray treatments requires a high degree of technical skill; that the defendant held himself out as an expert in the giving of such treatments; that the plaintiff submitted himself for such treatments in reliance upon the defendant’s professional skill and care in the giving of such treatments; that as a result of the treatments he received such severe burns that he was permanently crippled and disabled. But that was not all. Plaintiff alleged much more than that. He alleged with reference to X-ray treatments: “in the giving of said X-ray treatment in a proper and careful manner no injury would result therefrom and no• injury results therefrom except 'when proper skill and care is not exercised.” (Italics supplied.) Plaintiff did not merely allege that injury *478ordinarily does not result when the treatment is properly given— or make other similar conditional allegation. He tendered a plain issue of fact susceptible of being supported — if true — by expert testimony. He might or might not be able to produce expert witnesses who wpuld testify — out of wide experience, fortified by accepted medical textbook authorities — that if the treatment is properly given, according to methods known to all who are trained and skilled in the matter, no such injury ever results. Whether any such broad, positive testimony could be produced is not our concern. Nor is it our present concern that if such testimony were produced the defendant might produce many more expert witnesses, who would testify that no matter how skillfully and properly the treatment is given injury will sometimes result — that such is a chance which anyone submitting himself to such radical treatment must take. We are here considering nothing but the sufficiency of the pleader’s allegations as against demurrer. In this connection, the majority opinion takes note of the fact that there was no motion to make the petition definite and certain and says that it was not incumbent upon the defendant to file such a motion, and that his failure to do so does not lessen the pleader’s burden of stating a cause of action. To that I agree. But we have many times said that in the absence of such a motion a pleading general in terms is to be liberally construed in favor of the pleader.
Let me suppose just one situation, for illustration. A patient is seriously injured by an X-ray treatment. He consults an X-ray specialist who tells him that the sort of injury he suffered could not possibly have resulted if the treatment had been properly given. The injured person asks what was wrong about the treatment and the specialist says that he does not know but probably the instrument was held too close, or the treatment was applied too long, or the voltage- — -if that is the word- — -was too high. And the injured person says that he was in a dazed condition and has no knowledge about how close the instrument was held or how long the period of treatment was, and certainly knows nothing about the voltage. Being unable truthfully to allege the precise nature of the defendant’s negligence he would therefore be unable, under this opinion as I interpret its effect, to state a cause of action.
I subscribe fully to the doctrine that doctors should not be compelled to defend against claims based merely on bad results. I would not weaken the protection which the profession should have *479both in its own and in the public interest. But if there is a case of malpractice in the use of a highly technical and dangerous instrumentality of treatment I do not want to say that the victim cannot state a cause of action unless he can allege with technical exactness the nature of the defendant’s negligence.
Needless to say these views involve no reflection upon any parties to the instant action. We are dealing with a general rule and I think the opinion goes too far.